Alexander, C.J.
(concurring in part, dissenting in part) — I agree with the majority’s characterization of our holding in Ellwein v. Hartford Accident & Indemnity Co., 142 Wn.2d 766, 15 P.3d 640 (2001), and its clarification of the insurer’s burden on summary judgment in a bad faith case. I am completely in accord with the conclusion that the question of whether or not an insurer has acted in bad faith is a question of fact to which the ordinary standards relating to summary judgment motions apply.
I disagree, however, with the majoritys conclusion that there is a genuine fact issue present here that can be resolved only at a trial. In my view, reasonable minds could conclude only that Safeco acted in good faith in its dealings with Smith, who was the assignee of its policyholder, Bryce. Thus, even applying the correct burden on the moving party, Safeco, summary judgment was properly granted. I say that because it is clear from the record that Safeco’s decision to not disclose its insured’s policy limits without either securing its insured’s consent or having a basis for determining that disclosure was not contrary to her best interest was not unreasonable, frivolous, or unfounded.
Fundamentally, Safeco was not under any obligation to disclose the limits of Bryce’s policy to a third party claimant like Smith if to do so was not in its insured’s best interest. The record shows that Safeco’s primary reason for refusing to disclose the limits of Bryce’s policy was that it lacked reliable information on the nature of Smith’s injuries or the size of her claim. Significantly, Safeco attempted several times to obtain this information from Smith and yet it did not receive it until May 17, 1999. Less than 10 days later Safeco disclosed the limits of Bryce’s policy to Smith. In my *488view, it was entirely reasonable for Safeco to withhold disclosure of Bryce’s policy limits until it received the information it sought. It needed this information to evaluate Smith’s demand, and without it, as the Court of Appeals properly observed, “a reasonable person in Safeco’s shoes would not have believed that disclosure of Bryce’s policy limits would serve Bryce’s (as opposed to Smith’s) interests.” Smith v. Safeco Ins. Co., 112 Wn. App. 645, 654, 50 P.3d 277, 55 P.3d 1177 (2002) (emphasis omitted), review granted, 148 Wn.2d 1015, 64 P.3d 649 (2003).
Notwithstanding Smith’s failure to provide it with the information it requested and needed, Safeco attempted to contact Bryce in order to obtain her consent to disclosure of policy limits. It did this despite the fact that Safeco was no longer Bryce’s insurer and did not have current information as to her whereabouts. The Smiths respond that Safeco’s efforts to contact Bryce came late and only on the cusp of litigation. Although the record does reveal that the effort to contact Bryce occurred several months after Safeco first received Smith’s demand for disclosure of limits, the delay does not seem at all unreasonable in light of the fact that Safeco was awaiting documentation of Smith’s claims of injury and a specific settlement demand.
Because the evidence, when viewed most favorably to Smith, compels a conclusion that Safeco’s conduct was not unreasonable I would hold that, as a matter of law, Safeco did not act in bad faith and would affirm the Court of Appeals decision to uphold the trial court’s grant of summary judgment in favor of Safeco.
Bridge and Owens, JJ., concur with Alexander, C.J.